      Case 4:18-cv-02689 Document 20 Filed on 10/05/18 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  )
 SIPCO LLC,                                       )
                                                  )
                Plaintiff,                        ) Civil Case No.: 4:18-cv-2689
                                                  )
 v.                                               )
                                                  )
 EMERSON ELECTRIC CO. and                         )
 ROSEMOUNT INC.                                   ) JURY TRIAL DEMANDED
                                                  )
                Defendants.                       )
                                                  )
                                                  )

           PLAINTIFF SIPCO LLC’S NOTICE OF VOLUNTARY DISMISSAL
               WITHOUT PREJUDICE PURSUANT TO RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff, SIPCO LLC,

(“Plaintiff”) through its counsel of record voluntarily dismisses, without prejudice, Defendants

Emerson Electric Co. and Rosemount Inc. from the above-entitled litigation. According to Rule

41(a)(1), an action may be dismissed by the plaintiff without a court order by filing a notice of

dismissal at any time before service by the adverse party of an answer or a motion for summary

judgment. This lawsuit was filed by Plaintiff on August 3, 2018. Defendants Emerson Electric

Co. and Rosemount Inc. have been served, but not yet answered the Complaint or filed a motion

for summary judgment. Pursuant to the Joint Stipulation and Motion to Continue Stay filed by the

parties in Civil Action File No. 1:15-cv-00319-AT, Dkt. No. 274, Plaintiff SIPCO LLC voluntarily

dismisses, without prejudice, Defendants Emerson Electric Co. and Rosemount Inc. under Rule

41(a)(1), with each party to bear its own costs, expenses and attorneys’ fees.


Dated: October 5, 2018                Respectfully submitted,

                                      /s/ Roger Brian Craft_______________________
      Case 4:18-cv-02689 Document 20 Filed on 10/05/18 in TXSD Page 2 of 2



                                     Roger Brian Craft
                                     Texas Bar No. 04972020
                                     SDTX Bar No. 719128
                                     Eric H. Findlay
                                     Texas Bar. No. 00789886
                                     FINDLAY CRAFT, P.C.
                                     102 N College Avenue
                                     Suite 900
                                     Tyler, TX 75702
                                     903/534-1100
                                     Fax: 903/534-1137
                                     Email: bcraft@findlaycraft.com
                                     Email: efindlay@findlaycraft.com


                                     OF COUNSEL:
                                     C. Gregory Gramenopoulos
                                     Houtan Khalili Esfahani
                                     Elizabeth A. Niemeyer
                                     Karthik Kumar
                                     Kelly Horn
                                     Philip J. Eklem
                                     FINNEGAN, HENDERSON, FARABOW,
                                       GARRETT & DUNNER, LLP
                                     901 New York Avenue, NW
                                     Washington, DC 20001-4413
                                     Tel: (202) 408-4000

                                     ATTORNEYS FOR SIPCO LLC




                               CERTIFICATE OF SERVICE

       I certify this document was filed electronically on October 5, 2018. This electronic filing

acts to electronically serve all counsel who have consented to electronic service via the Court’s

CM/ECF system. Any other counsel of record will be served by facsimile transmission and first

class mail.

                                                     /s/ Roger Brian Craft
                                                      Roger Brian Craft




                                               -2-
